Citation Nr: 0320221	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  02-07 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disability.

2.  Entitlement to an increased evaluation for lumbosacral 
strain with degenerative changes, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
February 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of December 2000 and August 2002 rating decisions 
from the Manchester, New Hampshire, Department of Veterans 
Affairs (VA) Regional Office (RO).

The issue of entitlement to an increased evaluation for 
lumbosacral strain with degenerative changes is addressed in 
the remand that follows the order section of this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran does not have a thoracic spine disability.


CONCLUSION OF LAW

A thoracic spine disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Prior to the filing of the veteran's claim, the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In additions, subsequent to the 
filing of the veteran's claim, regulations implementing the 
VCAA were published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) and codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that through letters dated in March and 
July 2002, the RO has informed of the evidence and 
information needed to substantiate his claim,  the 
information needed from him to enable the RO to obtain 
evidence in support of his claim, the assistance that VA 
would provide in obtaining evidence on his behalf, and the 
evidence that he should submit if he did not desire VA's 
assistance in obtaining such evidence.  Therefore, the Board 
is satisfied that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant to the duty to assist, the claims file contains the 
veteran's service medical records and post-service records of 
VA and private treatment identified as relevant by the 
veteran.  In that regard the Board notes that at the time of 
his January 2003 hearing the veteran stated that he had not 
seen Dr. Graf since the June 2001 consultation.  He 
identified non-VA treatment in the form of receiving 
physicals from a general practitioner, but stated that that 
physician did not treat him for his back.  The veteran 
otherwise indicated he received his care from VA.  The VA 
treatment records have been obtained.  The record also 
reflects that the veteran has been provided an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence or information which 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran's service medical records document complaints of 
low back pain but are negative for evidence of any disorder 
of the thoracic spine.  The April 1971 report of VA 
examination reflects consideration of the cervical and lumbar 
spine and includes a diagnosis of low back strain; no 
abnormality or disorder of the thoracic spine was identified 
at that time.  

In fact, there is no medical evidence dated prior to June 
2001 of a disorder of the thoracic spine.  A June 2001 
statement from F. Graf, M.D., an orthopedic surgeon, notes 
the veteran's in-service history of an injury followed by low 
back pain.  Dr. Graf diagnosed chronic thoracolumbar and 
lower extremity pain, probable lateral recess stenosis or 
neuroforaminal stenosis, and stated that these represented a 
late complication of service-connected injury to the 
thoracolumbar spine in 1970.

In January 2003, the veteran testified at a personal hearing.  
He indicated he had fallen in service and then had 
experienced muscle spasm in his back.  He did not identify 
injury or complaints specific to the thoracic spine during 
service.  His representative referred to the fact that 
service records referenced only the lumbar spine, but 
suggested that Dr. Graf's statement indicated the possibility 
that more than just the lumbar spine was injured during 
service.  

A VA examination was conducted in January 2003.  The January 
2003 VA examiner reviewed the veteran's claims file and 
considered both service medical evidence of an injury to the 
back and the medical history of the veteran's back problems 
as shown in the post-service record.  At the time of the 
January 2003 examination, the veteran specifically denied 
problems with the mid-back (thoracic spine).  Moreover, 
examination itself revealed the thoracic spine to be 
asymptomatic, without evidence of discomfort on palpation, 
deformity, abnormal dorsal kyphosis, scoliosis or gibbus 
formation.  The examiner concluded that there was no evidence 
of significant pathology in the thoracic (dorsal) spine and 
that such diagnosis corresponded to the veteran's absence of 
symptoms.  

Although Dr. Graf has indicated that the veteran has 
thoracolumbar pain due to service injury, he has not 
identified any specific pathology of the thoracic spine.  
Therefore, his statement is not sufficient to establish the 
presence of a current disability of the thoracic spine.  
There is no other medical evidence suggesting the presence of 
this claimed disability.  Moreover, the January 2003 VA 
examiner concluded that the veteran has no current disability 
of the thoracic spine.  This examiner reviewed the veteran's 
pertinent medical history, as documented in the claims 
folder.  In addition, the bases for the examiner's 
conclusion, the entirely normal findings on examination of 
the thoracic spine and the absence of any complaints specific 
to the thoracic spine, are persuasive.  Therefore, the Board 
has found this report to be more probative than the statement 
of Dr. Graf.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  


ORDER

Entitlement to service connection for a thoracic spine 
disability is denied.


REMAND

The veteran contends that at least a 40 percent rating is 
warranted for his lumbosacral strain with degenerative 
changes based on evidence of positive Goldthwaite's sign, 
limitation of lumbar motion, nearly-constant pain interfering 
with his ability to work and sleep, and radicular symptoms 
affecting his lower extremities.  

A review of the claims file reflects that Goldthwaite's 
testing was positive at the time of the November 2000 VA 
examination.  The January 2003 examiner did not, however, 
address that criterion.  Furthermore, the current examination 
evidence fails to adequately address the factors under 
38 C.F.R. §§ 4.40, 4.45 (2002) relevant to the presence of 
additional functional loss due to pain on use or during 
flare-ups.  

The Board also notes that at the time of his hearing the 
veteran reported that he experiences periods of exacerbation 
due to low back problems, requiring him to miss work.  He 
identified having kept sick slips documenting his time lost 
from employment.  Currently, evidence documenting flare-ups 
or periods of incapacitation to include time missed from work 
is not of record.  

Finally, the Board notes that at the time of his personal 
hearing in January 2003 and at the January 2003 VA 
examination, the veteran indicated that he might be scheduled 
for a magnetic resonance imaging (MRI) of his low back.  
A private physician, Dr. Graf, has suggested that such be 
done to better identify the nature of the veteran's back 
problems.  There is no MRI evidence in the claims file and 
development should be undertaken to ascertain whether such 
has been accomplished.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should again afford the 
veteran opportunity to submit or identify 
additional medical evidence relevant to 
the current degree of severity of his 
service-connected low back disability.  
In particular, the veteran should be 
requested to submit, or provide the 
necessary identification and release 
information for VA to request, the 
results of MRI or other testing that has 
been conducted.

2.  The RO should request the veteran to 
submit employment or other evidence 
relevant to his having missed time from 
work due to his low back disability.

3.  When all indicated record development 
has been completed, the RO should 
schedule the veteran for an examination 
by a physician with appropriate expertise 
to determine the current degree of 
severity of the veteran's service-
connected low back disability.  

The claims file must be sent to the 
examiner for review and consideration of 
such should be reflected in the completed 
examination report.  

Any indicated studies should be 
performed.

The examiner should describe all 
symptomatology due to the veteran's 
service-connected low back 
disability, and to the extent 
possible distinguish the 
manifestations of the service-
connected disability from those of 
any other disorder present.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

The examiner should specifically 
address whether there is muscle 
spasm on extreme forward bending; 
loss of lateral spine motion, 
unilateral, in a standing position; 
listing of the whole spine to the 
opposite side; positive 
Goldthwaite's sign; or abnormal 
mobility on forced motion.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment 
due to incoordination, weakened 
movement and excess fatigability 
should be assessed in terms of 
additional degrees of limitation of 
motion.  If this is not feasible, 
the examiner should so state.  

The examiner should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the examiner should so state.  

If the veteran is found to have disc 
disease of the lumbosacral spine, 
the examiner should provide an 
opinion as to whether it is at least 
as likely as not that the disorder 
is etiologically related to the 
veteran's military service or his 
service-connected lumbar strain with 
degenerative changes.  The examiner 
should specifically identify any 
evidence of neuropathy due to the 
service-connected disability, to 
include reflex changes, 
characteristic pain, and muscle 
spasm.  Any functional impairment of 
the lower extremities due to the 
disc disease should be identified, 
and the examiner should assess the 
frequency and duration of any 
episodes of acute signs and symptoms 
of intervertebral disc syndrome, and 
in particular should assess the 
frequency and duration of any such 
episodes that require bed rest 
prescribed by a physician and 
treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the veteran's claim.  The RO 
should consider the potential 
applicability of the former and current 
criteria for evaluating intervertebral 
disc syndrome.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case that reflects 
consideration of all potentially 
applicable laws and regulations.  The 
veteran and his representative should be 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his representative until further notice is received.  By 
this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



